      Case 4:21-cr-00009 Document 134 Filed on 09/10/21 in TXSD Page 1 of 1




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

UNITED STATES OF AMERICA                     §
                                             §
         Plaintiff,                          §
VS.                                          § CRIMINAL ACTION NO. 4:21-CR-0009
                                             §
ROBERT T BROCKMAN,                           §
                                             §
         Defendant.                          §

                        NOTICE OF STATUS CONFERENCE


       The court sets a status conference on Monday, September 13, 2021 at 10:00 am.

by Zoom.

       Please click on the link below to access this hearing.

https://www.zoomgov.com/j/1618054975?pwd=dDE5eHA3dHp2MWdmUW84cEgwamdsQT09
                                  Dial: 669 254 5252
                               Meeting ID: 161 805 4975
                                  Passcode: 377926



September 10, 2021                                              Jesus A. Guajardo
                                                                Relief Case Manager




1/1
